DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/5/2021 have been fully considered but they are not persuasive. 
Applicant amends claim 4 into claim 1 and adds “a flush transition from the intake line to the small diameter”.  Applicant submits that the claimed guide vane blades are separate from each other while Tomita shows that blades being connected in a middle space.  This argument is not persuasive since nothing in the claim supports Applicant’s assertion that the blade must be separate.  The claim merely requires that the guide vane blades be “spaced apart from each other in a circumferential direction”.  Since Tomita discloses this, the argument is not persuasive.

Finally Applicant submits that Wang has “an entirely different configuration” from Tomita and that even if there were a combination between Tomita and Wang “one skilled in the art could not … have reached the unexpected benefits” due to the different configuration.  Wang’s “entirely different configuration” does not make it non-analogous art.  Further, Wang is merely used to teach a different number of guide vane blades.  The combination does not alter to the structure of the guide vane blades used in Tomita, merely the number of blades used. Seeing how Tomita’s configuration does not change, but for, the different number of blades, it is more likely than not that one skilled in the art could expect reasonable success.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita US 10125793 in view of Wang US 20150063989.
Regarding claim 1
a compressor housing (9b) attached to an intake line (9a); and 
a compressor wheel (7) that is accommodated in the compressor housing (Fig. 1), wherein the compressor wheel includes 
a shaft portion (leading end of hub 19) that extends in a rotation axis (M) direction of the compressor wheel, and 
a plurality of blades (21) that protrudes outward from the shaft portion in a radial direction (Fig. 1), 
the blades are spaced apart from each other in a circumferential direction of the compressor wheel (Fig. 2), 
an accommodation space (occupied by compressor wheel 7) and an introduction passage (11) are defined in the compressor housing, 
the accommodation space is configured to accommodate the compressor wheel (Fig. 1), 
the introduction passage (11) is connected to the accommodation space from a first side (inlet side) in the rotation axis direction to introduce intake air into the accommodation space (Fig. 1), 
a plurality of plate-shaped (col. 8 ln. 66) guide vanes (43) protrude from an inner wall surface (29) of the introduction passage, and 
the guide vanes are spaced apart from each other in a circumferential direction of the introduction passage (col. 8 ln. 57);
the compressor housing (9b) includes 
a housing body (9b) that includes the accommodation space (occupied by compressor wheel 7) defined therein and an insertion 
a tubular member (downstream side of intake line 9a) that is inserted into the insertion hole, the insertion hole includes 
a small diameter portion (Fig. 1), and 
a large diameter portion (Fig. 1) that has an inner diameter greater than that of the small diameter portion, the large diameter portion being located on a first side in the rotation axis direction of the small diameter portion and extending from the small diameter portion to an end on the first side in the rotation axis direction of the insertion hole (Fig. 1), and a flush transition from the intake line (9a) to the small diameter portion (Fig. 1),
the tubular member is fitted in the large diameter portion (Fig. 1), 
an interior of the tubular member constitutes the introduction passage (11), and 
the tubular member and the guide vanes are parts of an integrally molded (product by process) member (Fig. 1).
It is noted that claim 4 contains a product-by-process limitation (i.e. integrally molded).  As set forth in MPEP 2113, product-by-process limitations are NOT limited to the manipulation of the recited step, only to the structured implied by the steps. Once a 
 
    PNG
    media_image1.png
    901
    716
    media_image1.png
    Greyscale

However it does not teach that a number of the guide vanes is the smallest odd number that is greater than a number of the blades.  

Because both Tomita and Wang teach a turbocharger with an inlet guide vane assembly and an impeller with blades, it would have been obvious to one skilled in the art to replace the inlet guide vane assembly and impeller as taught by Tomita by simply substituting in the inlet guide vane assembly and impeller as taught by Wang in order to achieve the predictable result of a functioning compressor of a turbocharger. See KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), MPEP 2143 (I)(B).
Regarding claim 2, Wang further teaches that 
the compressor wheel includes a plurality of auxiliary blades (Fig. 4, shorter length blades) that protrudes outward from the shaft portion in the radial direction (Fig. 4), 
the auxiliary blades are each arranged between two of the blades (longer length blades) that are arranged side by side in a circumferential direction of the compressor wheel (Fig. 4), and 
the ends (leading edge) of the blades on the first side (upstream side) in the rotation axis direction are located on the first side (upstream side) in the rotation axis direction of the ends (leading edge) of the auxiliary blades on the first side in the rotation axis direction (Fig. 1).
Regarding claim 3, Tomita further teaches wherein a central axis of the introduction passage coincides with the rotation axis (M, Fig. 1), 
the first side in the rotation axis direction of the introduction passage is open to the outside of the compressor housing (Fig. 1), 
in the rotation axis direction, a point at which a distance from an end (inlet plane) on the first side of the introduction passage is equal to a distance from an end (leading edge) on a first side of the blade is defined as a midpoint (Fig. 1), 
in the rotation axis direction, the guide vanes extend from the ends on the first side in the introduction passage (11) to points between the midpoint and the blades (Fig. 1).

    PNG
    media_image2.png
    901
    716
    media_image2.png
    Greyscale
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745